ND. P!>862-07

                                                IN TOE

                                      CCURTCF CRIMINAL AFPEALS

                                            KERN, TEXAS




                                            CHARLES CAMP
                                              impellent

                                                 VS

                                           S1KEE CF TEXAS
                                              appellee


                           Fran appeal tfc>. 02-13-O)247-CR/02-13-0Ce48-CR/
                                           C2-13-C0248-CR/Ce-13-C0250-CR
                             Cn Appeal frcm The Second District of Texas
                                        Tarrant County/ Texas
                         Trial Court No. 13246^1324668RA324671R/1324677R


                                   M3EKN ECR S1HREKN CF HIES

 THE H3SCRAEIE JUDGES OF THE CCURT CF CRMIML APPEALS:

      Ccmas now/ Charles Camp, impellent/ and respectfully requests the Honorable Court to acknow^-
 ledge Rale 2 of the Texas Rules of Appellate Procedure and use its authority under this pro
 vision to suspend in this matter operation of Texas Rules of Appellate Procedure 9.3(b)/ 9.5/
 and 68.11, and in support of said request/ Appellant would show the following:
                                                  I

   Appellant/   as a   Texas prisoner/ does not have access to a ccnputer or copier to make the re
 quired copies to send to all parties involved. .Appellant is also indigent and void of any means
 to send sane. See Texas Rules of Apellate Procedure 20, et seq.

 WfEREKKE, impellent prays the Kfcnorable Court will grant this lVbtion and order the Clerk of the
 Court to make proper copies and distribute said copies to all parties involved.



                                                                              Respectfully Submitted/


                                                                              ^Charles^Cangf
                                                                                   Petitioner/ Pro Se
                                                                                      TDCJ-ID#18579U
                                                                Texas Department of Criminal Justice
                                                                               Institutional Division

       RECEIVED IN                                           FILED IN             F'M- R3bertscn Unit
COURT OF-CRIMINAL APPEALS                        COURT OF CRIMINAL APPEAL* ^™S[
       JAN 21 2015                                          JAN 23 2015

   Abel Acosta, Clerk                                    Abel Acosta, Clerk
                                       LBEWCRN EKMRffTTCN




I, Charles T. Canp, TECJ-ID# 1857911, being presently incarcerated in the F.M. Rcbertscn Chit
of the Texas Dapartmsnt of Criminal Justice in Jcnes Cbunty, Texas, verify   and    declare under
the penalty of perjury that the foregoing statements are true and correct. Executed on this
8th day of Janurary, 2CQ.5.




                                                                                   TDCJ-ID# 1857911